EX. 23.1CONSENT OF STOECKLEIN LAW GROUP Stoecklein Law Group, a Professional Corporation Practice Limited to Federal Securities Emerald Plaza 402 West Broadway 4695 MacArthur Court Suite 690 Eleventh Floor San Diego, California 92101 Newport Beach, California 92660 Telephone: (619) 704-1310 Telephone: (949) 798-5541 Facsimile: (619) 704-1325 Facsimile: (949) 258-5112 email: djs@slgseclaw.com web: www.slgseclaw.com January 30, 2009 Boardof Directors GAMMA PHARMACEUTICALS INC. 7477 W. Lake Mead Blvd., Suite 170 Riverside, CA 92503 Re:Form S-8 Registration Statement; Opinion of Counsel Dear Members of the Board: We consent to the use of our opinion as an exhibit to the Form S-8 Registrations Statement and to the reference to this firm in any prospectus which is incorporated by reference into and made a part of the Registration Statement. Very truly yours, /s/ Donald J.
